

Exhibit 10.5
Patent Assignment Termination Agreement
Party A Harbin Tianmu Pharmaceuticals Company Limited
Party B Harbin Lanhai Biochemical Company Limited


For the Lanhai Spirulina Calcium Tablet after negotiation, both parties agree
the following terms:
1.
It has been three years and Party A still not get the approval from the
government, both parties agree to cancel the patent transfer agreement

2.
Party A has paid RMB 7,030,000 to Party B on 2008; Party B agrees to pay the RMB
7,030,000 to Party A in three installment. The first installment(RMB 2,000,000)
will be paid by June 30, 2011, the second installment(RMB 2,000,000) will be
paid by July 30, 2011 and the third installment(RMB 3,030,000) will be paid by
August 30,2011.

3.
Arbitration: All disputes in connection with this agreement thereof shall be
settled friendly through negotiations. If party B failure to pay RMB 7,030,000
in full by August, 30 2011, Party A has the rights to send the case to Party A’s
district court.

4.
This agreement is made out in two originals, one for each party. Both of them
have the same force and effect. This agreement will be effective after the
general managers of both parties sign.



Party A Harbin Tianmu Pharmaceuticals Company Limited


Party B Harbin Lanhai Biochemical Company Limited


June 17, 2011

 
 

--------------------------------------------------------------------------------

 